Petition for Writ of Mandamus Denied and Memorandum Opinion filed
August 18, 2015.




                                      In The

                     Fourteenth Court of Appeals

                                NO. 14-15-00509-CV



          IN RE WEST CRESTMONT HOUSTON USA, L.L.C., Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                               215th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2013-64401

                         MEMORANDUM OPINION

         On June 15, 2015, relator West Crestmont Houston USA, L.L.C. filed a
petition for writ of mandamus in this court. See Tex. Gov’t Code Ann. § 22.221
(West 2004); see also Tex. R. App. P. 52. In the petition, relator asks this court to
compel the Honorable Elaine H. Palmer, presiding judge of the 215th District
Court of Harris County, to set aside her May 5, 2015 contempt and enforcement
order.
      Relator has not established that it is entitled to mandamus relief.
Accordingly, we deny relator’s petition for writ of mandamus.


                                    PER CURIAM

Panel consists of Justices Boyce, McCally, and Donovan.




                                        2